                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

MICHAEL OTIS ROBERTSON                                                        PLAINTIFF

V.                              4:18-CV-00766-BRW-BD

DOC HOLIDAY, et al.                                                       DEFENDANTS

                                         ORDER

       I have received a Recommended Disposition (Doc. No. 17) filed by Magistrate

Judge Beth Deere. Mr. Robertson has not filed objections. After careful review of the

Recommendation, I approve and adopt the Recommendation in all respects.

       Accordingly, Plaintiff’s claims are DISMISSED, without prejudice, based on his

failure to comply with the January 15, 2019 Order. Although he filed an Amended

Complaint on February 25, 2019, he still has not identified the parties who allegedly

violated his constitutional rights. Plaintiff’s Motion for Status Update (Doc. No. 20) is

DENIED as MOOT.

       The Clerk of the Court is directed to update Plaintiff mailing address with the

address that appears on his February 28, 2019 motion, and mail this Order to that address.

       IT IS SO ORDERED, this 11th day of March, 2019.

                                                   Billy Roy Wilson__________________
                                                   UNITED STATES DISTRICT JUDGE
